Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 26, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143441 & (34)(35)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 143441
                                                                     COA: 300905
                                                                     Wayne CC: 03-014160-01-FC
  ANTHONY EDWARD CIAVONE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 23, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to disqualify the
  circuit court judge is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 26, 2011                  _________________________________________
         y0919                                                                  Clerk